tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tenge eo examinations fulton street room brooklyn ny date uil number release date legend org organization name xk date - address address org taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia march 20xx this is a final adverse determination regarding your exempt status under sec_801 of the internal_revenue_code the code our favorable determination_letter to you dated september 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s we have determined that you are not operating exclusively for charitable or educational_purposes a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment to assistance transactions your receipt of payment from the home seller corresponds the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you address certified mail dear are operated primarily to further your operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 insiders’ business interests therefore you are furthermore you failed ta provide a correct address and phone number in order for us to contact you in our letters dated april 20xx february 20xx april 20xx and july 20xx we requested information to conduct an examination of your form_990 for the year ended december 20xx we have not received the requested information and alt letters were returned except letter dated february 20xx sec_1 h of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status since you are not operated exclusively for exempt purposes described in sec_501 and have not provided the requested information we hereby revoke your organization’s exemption from federal_income_tax under sec_501 c of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed shouid a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer advacate assistance if you prefer you may contact your focal taxpayer advacate at we will notify the appropriate state officiais of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely vicki l hansen acting director eo examinations letter catalog number internal_revenue_service ate date org address department of the treasury ‘te ge exempt_organizations examinations second avenue m s w540 seattle washington ‘taxpayer ideniiication number re oer ‘tax yoar s ended person to gontacyid wurm contact numbers telophone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under section dollar_figure c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter ifyou do nol agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days ftom the date of this leter to protest our devision your protest should include a statement of the facts the applicable law and arguments in support of your position ‘an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev calalog number 94800f if we do not hear from you within days from the date of this letter we will process your case based on the tecommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhanst your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved hes exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code ‘you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number dollar_figuref rents tet years ae 20xx12 explanations of items ar erica waar xx website website date state chairman chairman xyz city scity emp-1 employee -addreas form bb6-a rev date tari ot oayor org legend org organization name address co-1 company issur whether org is operated exclusively for exempt purposes within meaning of internal_revenue_code section irc c facts qverview org is a city not-for-profit corporation incorporated on may 19xx chairman is org’s registered agent and chairman org’s last_known_address was address city xyz ‘on may 20xx org applied for recognition as a tax-exempt_organization under lr c sec_501 on form_1023 the assumption that org would operate in the manner represented in its application org was recognized as af september 20xx as a tax-exempt_organization as described in sec_501 based on the information that org provided in its application_for exemption and on since its inception in the year 20xx org has promoted and operated a down payment assistance dpa program for home buyers under which it provides funds to the buyers to use as their down payment or for closing costs and collects the same amount plus an additional fee ftom the home sellers org also incorrectly advised home sellers that they may claim charitable deductions on their federal_income_tax returns for the amounts they pay to org as more fully described below under org s program down payment assistance is provided for all types of housing loan programs including federally insured mortgages to buyers whether first time or not and without any income or asset limitations application_for recognition of tax-exempt status org filed form_1023 with the irs on may 20xx to apply for recognition of tax-exempt status form_1023 was signed by emp-1 under penalties of perjury on form_1023 org stated that its purpose was to operate a down payment assistance program form_1023 described the program as follows the down payment assistance program is designed to assist individuals and families whose incomes are at or below of area median income as established by hud to qualify to purchase homes org provides and an up to charitable grant or gift to each qualified buyer this amount is based on the final sale price of the home org charges the seller of the home a service fee equal to the amount of the grant to the buyer plus of the final sale price at the close of escrow this service fee is paid in return for org’s efforts to identify educate and assist prospective buyers as well as for org’s efforts to promote its seller’s home and is not received by org until after close of escrow as form 8b6-a _-_publishino rs goy _dbpariment of the treasury interna revenue service catalog number 20810w page_1 tst tot 886-a tax aenirton womber explanations of items fon how janwary name otfaxpayer org a qualified charitable non-profit housing organization org provides down payment assistance gifts to qualified homebuyers org obtains the money for the down payment assistance trust fund through grants charitable_contributions and a fee for service associated with homebuyer identification pre- qualification and education consistent with fha regulatory requirements down payment assistance is generally available to any homebuyer that qualifies under the area median income guidelines pursuant to revrul_70_585 c b an organization formed for the purpose of developing a program to provide housing not otherwise affordable to low- income families is relieving the poor and distressed therefore the organization is operated exclusively for charitable purposes it is org s ultimate goal as a charitable housing organization is to provide safe affordable housing opportunities to low and moderate-income individual and families mrieet 20xx12 regarding fundraising and contributions org’s application_for exemption stated org will solicit gifts from corporations foundations and individuals with whom the members directors and officers have personal relationships federal returns the org filed form_990 for the calendar_year ended december 20xx and did not file for 20xx the org also did not file form 990-t org also filed form sec_941 w-2 and 1099-misc for 20xx no employment_tax retums were filed for subsequent years on the form_990 retum filed for 20xx org’s only reported activity consisted of operating its dpa program as described in more detail below according to part iii of org’s 20xx form_990 org assisted low income families and individuals in obtaining affordable housing by providing grants to be used as down payments in gross revenue from amounts paid to it by sellers participating in org's in 20xx org received dollar_figure dpa program org did not report the seller’s payments as contributions instead org reported these payments as program service revenue org reported the total amount of contributions and gifts it received from all sources as zero org also reported that it distributed dollar_figure in down payment assistance to homebuyers for use as down payments and or to pay for closing costs there is no record of the org filing any information income or employment_tax retums for any period subsequent to the 20xx tax_year operation of org’s down payment assistance program the org through its website promoted its dpa program to builders lenders loan officers mortgage brokers real_estate agents title insurers buyers and sellers many of the participants in org's dpa program utilize federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and form 886-a of the treasury-intarnal revenue service catalog number 20810w department publish no irs goy -page_2 tsort rt et to het ninbor explanations of items fom ram 886a yonrpafar oes name ar org 20xx12 urban development hud rules such a buyer may only receive gifts to use for the down payment from a relative employer labor_union charitable_organization close friend governmental agency ot public entity the seller cannot be the source of funds for the down payment the org website listed the following information to explain how the down payment assistance program worked once a buyer has begun to look for a house the real_estate agent informs the client about org program after the buyer has found a house to purchase and begins negotiations with the seller the seller is informed about the program and the tax benefits of the program the seller completes the org program seller participating agreement seller agreement once an agreed-upon price is reached the amount of the down payment is calculated and this amount is added to the previously agreed-upon sales_price escrow is instructed to withdraw proceeds from the seller’s closing statement in the amount of the down payment and categorize it as a contribution te org the same down payment amount is added to the buyer’s closing escrow statement as a gift from org and is used as the buyer’s down payment in addition org charges the seller a fee for each property sold this fee is generally of the total sales_price for individual sellers or a flat fee of for builders on its website org provides this program explanation for the home buyers listing the following description of the down payment assistance program the org down payment assistance program has helped thousands of people just like you achieve their dream of home awnership org realizes that saving a down payment can be somewhat of a challenge not everyone has thousands of dollars saved or a rich relative they can turn to org provides a free gift towards your down payment or closing cost at no cost to you unlike some grant programs the org funds are a gift to the participant from org a non-profit corporation with ongoing down payment assistance programs servicing individuals and families the participants do not need to be a first_time_homebuyer and there is absolutely no repayment for this grant the amount af the grants vary and up to dollar_figure may be granted to used for down payment closing or other qualifying costs location the program may be utilized with new or existing re-sale homes anywhere in the continental_united_states any participant who qualifies as a homebuyer by org approved lenders may use the org down payment assistance program the following information was given on the website on how the program works form 8bb a page_3_-pubish na ra gov department ofthe treasury internal_revenue_service catalog number 20810w 886-a tea nab a form re janay nari ot aarayer explanations of items ax ean woreat yomp sisa raat org the org down payment assistance program is available to anyone desiring to become a home owner and can qualify for a loan to support the purchase_price it doesn’t matter if you have previously owned a home however under fha guidelines this purchase needs to be owner occupied not a vacation rental or second home 20xx12 org works with hundreds of lenders that are eager to assist you in becoming a home owner org through it’s down payment assistance program will gift three to ten percent of the final purchase_price of the home there is no repayment of this gift ever in addition most of our preferred agents have been successful in getting most if not all of the closing cost paid_by the seller this means that you move in with instant equity with little if any cash_out of pocket the website list sec_5 steps to closing in this section the first step is the only significant one as it shows how the downpayment amount is linked to the seller’s contribution processing of a normal real_estate_transaction the rest of the steps are the step the real_estate contract is negotiated between the buyer and the seller the contract should include the sellers contribution equal to the down payment plus a processing fee in the frequently asked questions for home buyers the org lists a number of questions included here are the questions pertaining to the source of the gift funds this is also for the govt position section where does org get its money to keep operating and give grants to home buyers org will wire to escrow your down payment prior to closing after the transaction has closed escrow will forward dollar_figuredollar_figure or whichever is lower_of the final sales ptice from the seller to org the seller agreed when your offer to buy the house was accepted to donate dollar_figure or whichever is lower_of the sales_price to the non-profit organization the down payment of three percent that you received was taken from an existing pool of funds collected from previous sellers that helped out home buyers just like you the extra dollar_figure or whichever is lower is used as a processing fee to balance the costs of processing your grant why would the seller be willing to donate to the non-profit agency what's in it for them most sellers are motivated to sell their homes and have already made up their minds how much they are willing to negotiate from the original sales_price occasionally the sales_price will be increased if the seller doesn’t have equity necessary to contribute back to the grant program with this program fha will not accept a sales_price higher than the marketable value of the property sellers have many distinct advantages of selling their property utilizing this program first the home becomes available to many prospective home buyers such as yourself that need a grant for their down payment or just want to invest their money elsewhere these home buyers like yourself have good jobs good credit but don’t have the necessary cash reserves needed for the down payment and closing costs on a home purchase secondly the sale of the home can close very quickly because all of our home buyers form 886-a pege_4_pubihnoits gov department of he treasury-internat revenue service catalog number form 886-a rev date nase ofioayer explanations of items ta arian wanar org are pre-approved s0 a home seller knows that you are serious with your offer to buy their home finally the seller has many advantages to giving back to the non-profit organization one is a deduction for the cost to sel the home seller’s should always seek professional tax_advice to gain knowledge of all the deductions available 20xx12 tio rateat ot tear p gist orat does any part of the grant need to be paid back no this is a grant that can not be repaid the seller gains advantages from their contribution to the non- profit organization a buyer that wishes to give to the program to belp out other home buyers that need our assistance is not allowed to give to the program if they choose to sell their home they can use org and help many home buyets that might not have ever seen their home without a down payment grant the org down payment assistance program can help sell your house faster what is the org down payment assistance program org down payment assistance program provides gift funds for a down payment and closing to qualified individuals and families looking to purchase a home using an eligible_loan program such as fha va sub-prime or conventional the gift funds are an amount equal fo one to ten percent of the final contract purchase_price of the home the funds are to be used toward the purchase of a participating home these funds are a gift to the buyer and there is no e-payment how can the org program help me sell my home the most important thing to a home seller is selling their home as fast as possible and as close the asking price as possible utilizing the org program you will be introduced to a larger pool of potential homebuyers therefore giving you a better chance of accomplishing your goal org creates the pool of buyers by bridging the gap between homebuyers and sellers ask yourself how many people are in today’s market place with good credit a good job with enough money for a down payment and closing cost not many people meet those criteria not having a down payment is the number one reason people can’t buy a home org solves that problem by providing the down payment for buyer to purchase your home org isa charitable non-profit c corporation who's goal is to make the dream of homeownership a reality for as many prospective homebuyers as possible and effectively address the challenge of not having a down payment in order to make this dream come true by providing the resources for prospective homebuyers to obtain decent affordable housing and through the combined efforts of both the public and private sectors this goal can be achieved org was created to address one of the most crucial elements to the lack of funds for down payment and closing costs the org program provides gift funds to prospective homebuyers by allowing a prospective homebuyer to purchase participating homes with little or no cash_out of pocket these funds do not have to be paid back itis a true gift form 886-a page_ _publlshnairs gov department of the treasunr-internal revenue service catalog number explanations of items selon ranber aro form 8b6-a rev janvary name of taxpaver org eligible_loan programs org can be used with any home loan program that allows gift funds from a non-profit charitable_organization to cover borrower required closing costs and prepaid expenses yearpags cried 20xx12 tax anication number the property must meet lender loan requirements all lender required property condition repairs if any most be completed as per lender loan program guidelines and purchase agreement between seller and buyer please note that org does not underwrite the loan typically fha financing will be used fha allows the use of gift funds offered by org per the hud handbook rev change funds to close in addition some sub-prime programs will also allow use of org gift funds a rural development sec_502 guaranteed rural housing loan is also eligible however this program already contains a zero down feature with no seller contribution limit as to seller paid closing costs and prepaid_expense eligible areas org can be used on any lender approved home new or existing anywhere in the united_states eligible purposes of gift funds org allows the use of gift funds for the following purposes down payment loan closing cost loan prepaid_expense le first year hazard insurance premium tax escrows insurance escrows prepaid_interest expense and other escrows as required note funds provided by org to the homebuyer recipient are a gift no repayment is expected or implied program participants - seller any seller builder can participate in the org by simply enrolling a participating property in the program and completing and signing a seller builder enrollment and participating home agreement form minimum maximum allowable gift reques there is no minimum the maximum allowable gift amount is ten percent of the final sale price of the property not to exceed dollar_figure whichever is lower occupancy requirements only owner occupied properties are eligible for the org there appears to be something missing here org was designed to assist prospective owner occupied property homebuyers who simply lack the down payment and closing cost fimds required to purchase a safe decent and affordable home income limits org does not have income limits form 886-a depértment of the treasury-intamal revenue service pegs_g_-publish no irs gov catalog number 20810w explanations of items fom 886-a rev date tae trf org closing setflement agent must be a title company escrow company or law fitm no individuals are allowed org at its sole discretion reserves the right to refuse the use of any closing settlement agent not deemed qualified by org or who does not comply with org requirements yeadon 20xx12 tr wat closing settlement agents must be able to receive gift funds via wire transfer no checks will be mailed note org requires that requested gift funds be wired to the closing settlement agent a minimum of forty-eight hours prior to closing all parties to the transaction should plan the scheduled closing of the home accordingly org will not be responsible for any costs incurred as a result of the use of the closing settlement agent including wire transfer fees it is the responsibility of the seller builder and homebuyer gift recipient to negotiate and determine who will pay any costs charged by the closing settlement agent associated with the use of the org in the frequently asked questions for the sellers and builders there are a number of answers that create concer ‘what loans can the program be used for any fha conventional va or sub-prime loan that allows for a gift from a non-profit organization is the seller paying for the buyer’s down payment no the grant comes from an existing pool of funds that’s provided by org are you approved with fha fha does not approve any down payment grant programs it is the responsibility of the lender to ensure that the down payment assistance program meet official guidelines ave there any income limitations there are no income limitations if the buyer is approved for a loan they are automatically approved for a grant does the buyer have to repay the grant no there is absolutely no repayment of this gift from the buyer ever what is the maximum gift amount allowed by org the maximum gift amount is ten percent of the final contract sales_price of the home can the grant be used for closing cost yes the grant can be used for both down payment or closing cost can the program be used on any housing type yes the program can be used for condos apartments duplexes etc form bb6 a of the treasury-intamnal revenue service catalog number 20810w page_7- department publish ne irs gov ar explanations of items form ferm bbg yaaro ote tae tar org 20xx12 doesn’t this program simply mean the price of the home is raised to cover the buyer's down payment no the market_value of the home being purchased using the program must be substantiated by an independent_appraiser a aaron raber eels is the program tax deductible there ate two tax deductions to considet there is a deduction against capital_gains and a charitable deduction for best results consult your tax adviser is the program only for first time homebuyers no the program can be used by anyone regardless of how many homes they have purchased however they must be owner occupied contacting the org the initial attempt to contact the org regarding an examination of its exempt status was made on april 20xx a letter was mailed to the org address of record at address city xyz the letter requested that information be provided within days no response was received was certified letter sent to this address was postal tracer sent to this address research located the org phone number for that address through co-1 the phone number was kxx xxx-xxxx when a call to the phone number was attempted the line was no longer in service additionally attempts were made to a phone number on the irs computer system of xxx-xxx-xxxx attempts to contact the organization through this number ended with a recorded message stating the person was not available further research was conducted on the internet to try to locate the organization two additional addresses were found for the organization the first address was located at address city xyz phone number xxx-xxx-xxxx the second address was at address city xyz phone number xxx-xxx-xxxx attempts to contact both locations by phone revealed that the phone service was disconnected research was conducted through accurint to locate an address for the officers of the organization an address was located for chairman the individual listed as the registered agent with the state of xyz where the organization was incorporated the home address listed for chairman is address city xyz ‘a postal tracer form_4759 was sent to the us postal service to verify that the address was current on february 20xx a response was received from the post office on april 20xx indicating the address was valid above address on april 20xx by certified mail no response was received from the taxpayer to this letter and the letter was retumed by the post office as undeliverable information was received from the ogden campus on july 20xx indicating that the organization had changed it’s address to address city xyz in june of 20xx a letrer with an information_document_request and publication was sent to this address by certified mail on july 20xx indicating that a suite number was required for delivery of the letter a visit to this a letter with an information_document_request and publication was sent to the form 886-a department of the treasury-intemal revenue service the letter was retumed catalog number 20b10w publith no irs gov -pags_ explanations of items form b88-a rev date tare oa org address found that it was a financial office building a check of the building directory and the information desk indicated that there was no org located in the building year wt 20xx12 ta ot ra att law argument sec_501 of the code provides for the exemption from federal income_taxation of corporations described in sec_501 of the code to be described in sec_501 an organization must be organized and operated exclusively for charitable educational or other exempt purposes and may not petmit any of its net earings to inure to the benefit of any private_shareholder_or_individual sec_1 -1 c of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes if a substantial part of an organization’s activities furthers non-charitable purposes the organization is not operated exclusively for charitable purposes even though its other activities further charitable purposes see 477_f2d_340 cir cert_denied 413_us_910 fnonexempt sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one of more exempt putposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 4i of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1 c -i1 of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged advancement of education combating community deterioration and lessening the burdens of government sec_1_501_c_3_-1 gi of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c -1 e of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business form 886-a department of the treasurytnternal revenue service catalog number 20810w publish no irs gav -page_9 tri ttt ar brst at yenip ad one 20xx12 explanations of items 886-a for form boer ay taree org revrul_2006_27 lr b sets forth standards for determining when an organization that provides funds to homebuyers for down payment or closing costs qualifies for exemption from federal_income_tax under sec_501 c in situation an organization provides down payment assistance to low-income individuals and families it offers financial counseling seminars and conducts other educational activities to help prepare potential low-income homebuyers for the responsibility of home ownership under the organization’s grantmaking procedures the staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which the organization provides down payment assistance to a homebuyer the organization receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by the organization to the homebuyer and the amount of the home seller’s payment to the organization finally the organization does not conduct a broad based fundraising campaign to attract financial support rather most of the organization’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive the organization’s down payment assistance ‘the revenue_ruling holds that the organization described in situation is not exempt from federal_income_tax under sec_501 because it finances its down payment assistance activities with contributions from sellers and individuals that stand to benefit from the transactions that the organization facilitates the fact that the organization relies on seller’s payments for most of its funding and in substantially_all of the transactions the payment from a home seller corresponds to the amount that the organization gives to a homebuyer indicate that the benefit to the home seller is a critical aspect of an organization's operations revrul_2006_27 also holds that the payments to homebuyers in situation are not gifts but rebates or purchase_price reductions because sellers make the payments not out of detached and disinterested generosity but in response to an anticipated economic benefit namely the sale of their home at a higher price and in less time rev_rul situation sec_1 and describe organizations that provide down payment and closing costs to qualified homebuyers in the manner that could qualify for exemption from federal_income_tax under sec_501 in situation the organization's purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes in situation the organization’s purposes and activities combat community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs importantly these organizations conduct broad based fundraising programs to attract gifts grants ‘and contributions from several foundations businesses the general_public and receive funding from government agencies see rev_rul their policies and procedures prevent the grantmaking staff from knowing identities of the parties involved in the transaction and whether anyone related to the transaction had made or agreed to make or made a contribution to the organization in easter house v u s cl_ct affd 846_f2d_78 fed cir cert_denied 488_us_907 the court held that an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial form 8868-a depariment of the treasury-internal revenue service catalog number -publish no lrs gov page_10 aaa oa ta an notts explanations of items solana er aa form ‘ev january home ot epee org purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable ftom that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite 20xx12 entities did comprise a charitable_class the organization tn 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested petsons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 d ii of the regulations the court concluded by stating that even if the political party’s candidates and ‘would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other nonprofit_organizations and shops was operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of crafismen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but merely the means through which the organization pursued its charitable purposes the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes form bgg-a cepartment ofthe treasury-internal revenue service catalog number _publish noiragov page_11 tesst es ts b86-a tax aanteaton number explanations of items fom rev date tear ‘ame of taxpayer 20xx12 org tn 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test to an otganization that operated a conference center as its primary activity and derived most of its revenues from user fees because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax-exempt purpose in reaching this conclusion the court stated that almong the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial teserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations st srst revrul_67_138 1967_1_cb_129 held that helping low income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged the organization cartied on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing home sites fot resale at cost and helped low income people obtain home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation described an organization formed to construct new homes and renovate existing homes for sale to low- income families who could not obtain financing through conventional channels the organization also provided financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewol plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration form 886-a department ofthe treasury intemal revenue service cstalog number 20810w publishnaits gov page_12 aaa aoa ot form fev date ame orerraver explanations of items ta era wot ssofstret org situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 of the code because the organization's program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations 20xx12 sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 a of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under section dollar_figure a of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters requited to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rev_rul c b concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information retum or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form b86-a catalog number 20810w department of the treasury-intemal revenue service publishinoirs goy page_13 tot wo explanations of items baa rag rt form fev ‘janvary tae oa org in accordance with the above cited provision of the code and regulations under sec_6001 and organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax exempt status and to determine its liability for any unrelated_business_income_tax yaar aaa 20xx12 effective date of revocation ‘an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 ao organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application ot in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 n ii rev_proc 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1 a - ifa revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally tepresented sec_601_201kn revproc_2003_4 dollar_figure cross-referencing et sea governments pos org does not qualify as an organization described in lr c sec_501 because its sole activity is a program that does not serve an exempt_purpose charitable purposes include relief of the poor and distressed see sec_1 c -1 d of the regulations org’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low-income persons despite the representations in its application_for exemption the org does not have any income limitations for participation in its dpa program the org did not screen applicants for down payment assistance based on income the org web site specifically states that there are no income limits for its program additionally the program is not limited to first-time homebuyers org’s dpa program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code form bbg-a department of the treasury-intamal revenue service catalog number 20810w -publishino irs gov page_14 explanations of items fe brea ay wome of forever org even if org’s dpa program were directed to exclusively low-income individuals or disadvantaged communities org’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties ax arin naar anand 20xx12 like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in org’s dpa progeam benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the bome’s full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in org’s dpa program benefit by being able to purchase a home without having to commit more of their own funds org real_estate professionals who participate in org’s dpa program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that org’s dpa program provides ample private benefit to the various parties in each home sale the manner in which org operated its dpa program shows that the private benefit to the various participants in org’s activities was the intended outcome of org’s operations rather than a mere incident of such operations org’s down payment assistance procedures are designed to channel funds ina circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities org relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates org neither solicits nor receives funds from other sources org requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller’s home plus an administrative fee of several hundred dollars per home sale org secures an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions take place unless org is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing org’s instructions to title and escrow companies provide that at the close of escrow the seller's contribution along with any org fees must be sent to org within hours escrow companies that do not appropriately disburse funds in a timely manner are prohibited from utilizing the org dpa program org s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org's operations ia this respect org is like the organization considered in easter house which provided health cate to indigent pregnant women but only when a family willing to adopt a woman's child sponsored the care financially org’s promotional material and its marketing activities show that org operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which org operated its dpa program shows that ‘org foundaiton was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect org’s operations were similar to an organization which form 886-a department of the treasury-intemal revenue service catalog number 20810w publish no irs gov page_15 tea aca forn rev janvary namie of taxpayer org ‘was denied exemption because it operated a conference center for commercial purposes see foundation v commissioner 283_fsupp2d_58 d d c 20xx explanations of items tax gencain monee yourpared bgs 20xx12 operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’s trade_or_business ‘was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not market its services primarily to persons within a charitable_class org did not solicit or receive any funds ftom parties that did not have interest in the down payment transactions as can be seen form question the funds for the buyer are coming from the seller of the property the language in the paragraph tries to disguise the fact that the funds are coming from the home seller also the following questions show that the justification for the home sellers to donate the amounts is for tax benefits on their tax returns in essence these transactions result in a circular flow of the money the sellers make payments to org org provides the funds to the buyers who use the funds to make the down payment necessary to purchase the seller's home like the-organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of org’s activities furthered commercial rather than exempt purposes org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 org is also not entitled to exemption under sec_501 c because it promoted improper charitable_contribution deductions a payment of money generally cannot be deducted as a charitable_contribution if the payer expects to receive a substantial benefit in retum a seller's payment to org is not tax deductible as a charitable_contribution under sec_170 because the seller receives valuable consideration in return for the payment in addition the seller’s payment to org is not tax deductible to the seller because the payment is compulsory furthermore the payments from the home sellers to org also do not qualify as gifts under sec_102 the payments from the home sellers do not proceed from detached and disinterested generosity but rather in response to an anticipated economic benefit namely facilitating the sale of the seller’s home under 363_us_278 such payments are not gifts for purposes of sec_102 ‘an organization that promotes a tax_avoidance scheme is not entitled to exemption as an organization described in sec_501 see church of world peace inc v commissioner t c memo on its website org advertised that sellers who participate in its dpa program would be able to claim a charitable_contribution_deduction and a deduction against capital_gains for their payments to org org used the prospect of a charitable_contribution_deduction as an inducement for sellers to participate in its dpa program in claiming that the seller-participants in its dpa program would be entitled to a charitable_contribution_deduction org falsely and fraudulently misrepresented the guid pro quo nature of these payments because org has promoted improper charitable_contribution deductions in connection with its dpa program org does not operate exclusively for exempt purposes enumerated in sec_501 and does not qualify for exemption as an organization described in dollar_figure form 886-a publishers goy department ofthe treasury internal ravenue service catalog number 20810w page or at a at at explanations of items the down payment gifts were generally between and of the property's stated sales sslaerartar fam 686a form 886-a voor aiod ened tae ot org 20x12 through the org’s dpa program buyers receive a gift of the funds that they use for the down payment price a house buyer was eligible to participate in org’s dpa program only if the buyer purchased a house from a seller that agreed to org’s conteactual terms the org and sellers entered into agreements that required sellers to pay the org an amount equal to the down payment gift that the buyer received under the org’s dpa program the org claimed that the seller’s payment was not provided directly to the buyer but instead it was used to replenish the pool of funds that was used to provide gifts to subsequent buyers in addition to requiring the seller to pay an amount equal the amount_of_the_gift provided to the house buyer the org required sellers to pay the org an administrative fee equal to either of the purchase_price or a set amount g dollar_figure is this from the web site this soulds more like part of the govt position section org promoted its dpa program by advising house sellers and others that sellers may claim charitable deductions on their federat income_tax retums for amounts they pay to org and advised them to contact a tax professional to get the full tax_benefit on its website yet on its forms for prior years org listed no contributions received instead it reported its revenue as resulting from program services the parties to the down payment assisted real_estate transactions including the realtors builders and lenders benefited more than incidentally from org’s operations the references below from org's promotional website clearly demonstrate this benefit ‘the govemment proposes revoking org's exemption from january 20xx_ why not to inception because the organization operated in a manner materially different from that represented in its application_for exemption in its application_for exemption signed under penalties of perjury on july 20xx org represented that its purpose was to provide down payment assistance program for low income individuals and families and that its down payment assistance will be provided only to individuals who have a financial need for such services and who complete the educational requirements designed to increase the likelihood of permanent home ownership despite these representations in its application_for exemption org does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income org did not obtain verification from buyers that they had reviewed or completed the module revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented sec_601_201g rev_proc 20xx-4 org's operation of its dpa activities ina manner materially different from that represented in its application_for exemption justifies retroactive tevocation of org’s determination_letter taxpayer’s position org s position is unknown since the irs has not been able to contact the organization a day letter will be sent org at its last_known_address in order to solicit a taxpayers position conclasi form 886-a deparment of the treasury-internal revenue service page_17 publish no irs gov catalog number 20810w sanaa ar stor nti explanations of items from ram bga ow rare tert orc in order to qualify for exemption under sec_501 e an organization must be both organized and operated to achieve a purpose that is described under that code section the org’s dpa program was not operated in accordance with internal_revenue_code sec_501 and the regulations there under governing qualification for tax exemption under code the org provides down payment assistance purportedly in the form of a gift to individuals and families for the purchase of ahhome the org offered its down payment assistance to interested buyers regardless of the buyers’ income levels or need org’s dpa activities do not target neighborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination aaa re 20xx12 ‘the org operated in a manner indistinguishable from a commercial enterprise org’s primary activity is brokering transactions to facilitate the selling of homes org’s primary goal is to maximize the fees from these transactions org’s brokering services are marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income level or need and regardless of the condition of the community in which the home is located alliances are built with the realtors lenders home builders and title companies to assure future business for the mutual benefit of the participants although org has an educational module on its website org did not obtain verification from buyers that they had reviewed or completed the module org does not engage in any counseling or other activities that further charitable purposes because org’s primary activity is not conducted in a manner designed to further sec_501 purposes org is not operated exclusively for exempt purposes within the meaning of sec_501 finally org has failed to provide a viable address or phone number at which the organization can be contacted numerous letters have been sent to the organization’s current and past addresses without any contact from the organization attempts were even made to send certified letters to the chairman’s home address which was verified through a postal trace no response was received from these letters for the foregoing reasons revocation of exempt status is proposed because the facts show that org operated in a manner materially different from that represented in its form_1023 application the government proposes that the revocation be effective from january 20xx as your organization will no longer be exempt under sec_501 your organization will be required to file annually a form_1120 u s_corporation income_tax return which has an earlier due_date of the day of the third month following the end of the organization's tax yeat form 886-a i-1094 _publshnoire gov _ department of he tressurynternel revenue service calaog number rage _1b oo
